PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/214,151
Filing Date: 19 Jul 2016
Appellant(s): Cigolini et al.



__________________
Timothy P. Naill
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/7/2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/7/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 – 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Kawabe (3,567,289).
Regarding claim 1, Kawabe discloses method of assembling a pressure regulator, the method comprising seating a removable high pressure orifice body (15, Fig. 1) defining only a single orifice (15b, Fig 1) in a passage of a valve body (10, Fig. 1) – defined between the  control chamber 22 and element 25 in the valve body 10 - wherein the valve body (10, Fig. 1) includes an inlet (at element 25 in Fig. 1) and an outlet (14, Fig. 1), the passage defined between the inlet (at element 25 in Fig. 1) and the outlet (14, Fig. 1) and securing an inlet tubular union (11, Fig. 1) into the inlet of the valve body. Kawabe further discloses securing the inlet tubular union (11, Fig. 1) to the valve body (10, Fig. 1) limits axial motion of the orifice body (15, Fig. 1) within the inlet between the inlet tubular union and the valve body.  
	Regarding claim 4, Kawabe discloses, wherein the step of securing is threading as shown in figure 1.  

Regarding claim 6, Kawabe discloses wherein the step of securing fixes the removable high-pressure orifice body (15, Fig. 1) within the inlet between the inlet tubular union (11, Fig. 1) and the valve body (10, Fig. 1) in the longitudinal direction.  
Regarding claim 8, Kawabe discloses securing the inlet tubular union (11, Fig. 1) to the valve body (10, Fig. 1) situates a head of the removable high pressure orifice body (15, Fig. 1) inside a cavity formed in a distal end of the inlet tubular union (11, Fig. 1).
Claims 1, and 4 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Byrd (6,612,307).
Regarding claim 1, Byrd discloses method of assembling a pressure regulator, the method comprising seating a removable high pressure orifice body (22, Fig. 1) defining only a single orifice in a passage of a valve body (10, Fig. 1) wherein the valve body (10, Fig. 1) includes an inlet (threaded port where element 14 is assembled in Fig. 1) and an outlet (where element 26 is assembled on body 10 in Fig. 1), the passage defined between the inlet (threaded port where element 14 is assembled in Fig. 1) and the outlet (where element 26 is assembled on body 10 in Fig. 1), and securing an inlet tubular union (14, Fig. 1) into the inlet of the valve body (10, Fig. 1). Byrd further discloses securing the inlet tubular union (14, Fig. 1) to the valve body (10, Fig. 1) limits axial motion of the orifice body (22, Fig. 1) within the inlet between the inlet tubular union and the valve body.  
	Regarding claim 4, Byrd discloses, wherein the step of securing is threading as shown in figure 1.  
Regarding claim 5, Byrd discloses the step of securing includes receiving a head – examiner is interpreting the part of element 14 with the smaller diameter to be the head - of the removable high-pressure orifice body in a cavity in a distal end of the inlet tubular union.  
Regarding claim 6, Byrd discloses wherein the step of securing fixes the removable high-pressure orifice body (22, Fig. 1) within the inlet between the inlet tubular union (14, Fig. 1) and the valve body (10, Fig. 1) in the longitudinal direction.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Byrd (6,612,307) in view of US Patent Application Publication to Semeia (2002/0088495).
Regarding claim 8, Byrd discloses securing the inlet tubular union (14, Fig. 1) to the valve body (10, Fig. 1) situates a head of the removable high pressure orifice body (22, Fig. 1) in a distal end of the inlet tubular union (11, Fig. 1). Byrd also discloses the removable high-pressure orifice (22, Fig. 1) acts as a seat against which a valve member acts.
Byrd does not disclose the head of the removable high-pressure orifice body is located inside a cavity formed at the distal end of the tubular union.
However, Semeia also teaching a pressure regulator teach a cavity formed within a tubular union (16, Fig. 1) to locate a valve seat (13, Fig. 1) thereby centering the valve seat. Therefore a person having ordinary skill in the art would adapt the locating the valve seat in a cavity teaching of Semeia to the tubular union disclosed by Byrd in order to center the orifice thereby reducing misalignment between the valve member and the high pressure orifice. 

Response to Arguments
Appellant regarding the preamble “first stage pressure regulator” concludes, “here the preamble sets forth claimed subject matter”. Examiner respectfully disagrees. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02
MPEP 2111.02. The preamble merely states these method steps are used to assemble a pressure regulator that is used in a first stage application. 
Further, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. See MPEP 2111.02 II. Examiner maintains the assembling process of a pressure regulator assembled based on the method steps recited in the body of the claim would not differ from an assembled pressure regulator used in another application. The assembling process described in the body of claim would not result in a distinct assembly that can only be used in the application described in the preamble nor are the assembly steps different from assembling a pressure regulator used for other applications. Examiner maintains the preamble merely provides the intended use of a pressure regulator that results from the steps claimed in the body of the claim. 
Examiner disagrees with Appellant’s reliance of CPC to assert the preamble sets forth the claimed subject matter. References are classified in the CPC based on the intended use. As noted above, the manipulative steps described in the body of the claim is not any different from the pressure regulator used in other applications.
Examiner disagrees with Appellant’s assertion “Byrd’s “oxygen conserving device” (column 1, lines 31) does not support that any two valves in series must include the claimed first stage regulator”, “[t]he Advisory Action of July 26, 2021, fails to rebut this position”. The advisory action notes this argument was addressed in a previous office action. The office action mailed 5/7/2021, notes US Patent to Byrd (6,612,307) discloses a pressure regulator attached to a pressure cylinder comprising “a first stage pressure regulator” A and a “second stage regulator” B, page 3, lines 26 – 28.
Appellant regarding US Patent to Kawabe (3,567,289) argues “it does not follow that unthreading valve body 10 from plug 11 will detach element 15 from plug 11, particularly where they (plug 11 and element 15) are disclosed as being “fixedly attached.”” Examiner respectfully disagrees. Claim 1 requires “seating a removable high pressure orifice body defining only a single orifice in a passage of a valve 
Appellant repeats the argument regarding rejection of claim 8 by Kawabe.
Regarding rejection of claim 1 in view of Byrd, Appellant argues the “first stage pressure regulator” of the preamble means “a first stage pressure regulator that is used in a SCUBA diving application.” Examiner respectfully disagrees with this assertion. Byrd discloses, as noted above, two pressure regulators A and B in series and the pressure regulator A is interpreted as the “first stage pressure regulator” and maintains the cited reference meets all the limitations of the claimed subject matter.
Appellant regarding rejection claim 8 by Byrd in view of US Patent Application Publication to Semeia (2002/0088495) argues “Byrd does not have a centering problem with its asserted removable high pressure orifice body 22”. 
Appellant further asserts “[i]ndeed orif[i]ce 22 as plainly evident from FIG. 1 is centered because of [of] the aperture of the yoke body 10 through which it extends”, “ [t]hereafter, the end of its inlet stub 14 which must be centered because of pins 15 and 16 ensures the orif[i]ce 22 and O-ring seal are centered and secured in place”. Examiner respectfully disagrees with Appellant’s interpretation of the reference Byrd. As was noted in the office action mailed 5/7/2021 the pins 16 and 18 disclosed by Byrd align the outlet valve of a cylinder to the inlet union 14. Byrd discloses “a yoke 10 having an opening 12 for receiving a rectangular post valve on an oxygen cylinder,” ”pair of pins 16, 18 on pressure flow regulator A are receivable in bores on the post valve to facilitate alignment of inlet stub 14 with the post valve outlet”,” post valve on an oxygen cylinder for drawing inlet stub 14 into the post valve outlet and ensuring a good seal for sealing washer 15.”  The pins 16 and 18 disclosed by Byrd align an external object to element 14 and does not affect the alignment of 14 to the housing 10.  

Appellant misstates rejection of claim 8 by Byrd in view of Semeia. Office action mailed 5/7/2021 states, “Semeia also teaching a pressure regulator teach a cavity formed within a tubular union (16, Fig. 1) to locate a valve seat (13, Fig. 1) thereby centering the valve seat”.  Examiner notes, contrary Appellant’s assertion, the rejection does not state “an inlet tubular union”. Clearly, element 16 taught by Semeia is tubular (a cylindrical element), further element 16 joins stem 17 to the housing 1 meeting limitation ”union”. Reference Semeia teaching of centering the valve seat 13 by the tubular union 16 is adapted to the pressure regulator disclosed by Byrd. Semeia teaches axially sliding element 13 inside a cylindrical opening by rotating the stem 17. Further Semeia, concerned about the misalignment between elements 13 and 8, teaches guiding element 13 inside a cavity formed in element 16; figure 1 shows one position of the element 13 and figure 2 shows the other extreme position of element 13. Similarly, Byrd teaches a tubular union 14, located at the inlet – meeting the limitation inlet tubular union – that is rotated to assemble element 22 into a cylindrical opening in the housing 10. Examiner maintains a person having ordinary skill in the art would adapt the teaching of guiding an axially sliding element 13 into a cylindrical opening when subjected to a force by threaded element to an assembly disclosed by Byrd that also assembles an axially sliding high pressure orifice (22) into a cylindrical opening when subject to a force by a threaded element (14). The pressure regulator with an inlet union (14) disclosed by Byrd and modified by the guiding an element assembled into a cylindrical bore teaching of Semeia will meet limitation “a head of the removable pressure orifice body inside a cavity formed in a distal end of the inlet tubular union” thereby making obvious the claimed subject matter.
For the above reasons, it is believed that the rejections should be sustained.




/UMASHANKAR VENKATESAN/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
Conferees:

/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753             
                                                                                                                                                                                           /KATRINA M STRANSKY/Primary Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.